Exhibit 10.6

PAYMENT AGREEMENT

PAYMENT AGREEMENT dated as of May 12, 2013 (this “Payment Agreement”), by
Ellington Investments Pte. Ltd. (the “Obligor”), in favor of AsiaInfo-Linkage,
Inc., a Delaware corporation (the “Obligee Party”).

Section 1.01. Payment Agreement.

(a) To induce the Obligee Party to enter into that certain Agreement and Plan of
Merger dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time in accordance with its terms, the “Merger
Agreement”), by and among the Obligee Party, Skipper Limited, a Cayman Islands
exempted company with limited liability (“Parent”) and Skipper Acquisition
Corporation, a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), pursuant to which Merger Sub will merge with and into the
Obligee Party, the Obligor hereby absolutely, unconditionally and irrevocably
covenants and agrees with the Obligee Party to pay an amount equivalent to
11.004% (the “Percentage”) of all of the payment obligations of Parent and/or
Merger Sub pursuant to Sections 7.17(c), 9.03(c), 9.03(d) and 9.03(e) of the
Merger Agreement (collectively, the “Obligations”) in the event that Parent and
Merger Sub fail to fulfill their payment obligations of such amount under the
Merger Agreement; provided that, notwithstanding anything to the contrary
contained in this Payment Agreement, in no event shall the Obligor’s aggregate
liability under this Payment Agreement exceed 11.004% of the Obligations less
any amount actually paid by Parent or Merger Sub to the Obligee Party in respect
of the Obligations multiplied by the Percentage (the “Maximum Amount”). The
Obligee Party acknowledges that in the event that Parent and/or Merger Sub has
any unsatisfied Obligations, payment of the Obligor’s Percentage of such
unsatisfied Obligations by the Obligor (or by any other Person, including Parent
and/or Merger Sub, on behalf of the Obligor) whether pursuant to this Payment
Agreement or otherwise shall constitute satisfaction in full of the Obligor’s
obligation with respect thereto. The Obligor shall not have any obligations or
liability to any Person relating to, arising out of or in connection with this
Payment Agreement other than as expressly set forth herein, and the parties
hereto hereby acknowledge and agree that this Payment Agreement may not be
enforced without giving effect to the Maximum Amount and Sections 1.08 and 1.09.
Concurrently with the delivery of this Payment Agreement, the parties set forth
on Annex A (each an “Other Obligor”) are also entering into payment agreements
or similar agreements substantially identical to this Payment Agreement with the
Obligee Party. Capitalized terms used but not defined in this Payment Agreement
shall have the meanings assigned to such terms in the Merger Agreement. All
payments hereunder shall be made in lawful money of the U.S., in immediately
available funds. The Obligor shall make all payments hereunder free and clear of
any deduction, offset, defense, claim or counterclaim of any kind, except as
expressly provided in this Payment Agreement. The Obligor acknowledges that the
Obligee Party is entering into the Transactions in reliance upon the execution
of this Payment Agreement.



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Payment Agreement, if Parent
and/or Merger Sub fails to pay the Obligations when due, then all of the
Obligor’s liabilities to the Obligee Party hereunder in respect of such
Obligations shall become immediately due and payable and the Obligee Party may,
at the Obligee Party’s option, take any and all actions available hereunder or
under applicable Law to collect such Obligations from the Obligor (subject to
the Maximum Amount). In furtherance of the foregoing, the Obligor acknowledges
that the Obligee Party may, in its sole discretion, bring and prosecute a
separate action or actions against the Obligor for the full amount of the
Obligor’s Percentage of the Obligations (subject to the Maximum Amount),
regardless of whether any action is brought against Parent, Merger Sub or any
Other Obligor. The Obligor agrees to pay on demand its Percentage of all
reasonable and documented out-of-pocket expenses (including reasonable fees and
expenses of counsel) incurred by the Obligee Party in connection with the
enforcement of its rights hereunder, which amounts, if paid, will be in addition
to the Obligations and not included within a determination of the Maximum Amount
if the Obligor fails or refuses to make any payment to the Obligee Party
hereunder when due and payable.

(c) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Payment Agreement were not
performed in accordance with its specific terms or were otherwise breached and
further agree that the Obligee Party shall be entitled to an injunction,
specific performance and other equitable relief against the Obligor to prevent
breaches of this Payment Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which it is entitled at
Law or in equity, and shall not be required to provide any bond or other
security in connection with any such order or injunction. The Obligor further
agrees not to oppose the granting of any such injunction, specific performance
and other equitable relief on the basis that (x) the Obligee Party has an
adequate remedy at Law or (y) an award of an injunction, specific performance or
other equitable relief is not an appropriate remedy for any reason at Law or in
equity (collectively, the “Prohibited Defense”).

Section 1.02 Nature of Obligation. The Obligee Party shall not be obligated to
file any claim relating to the Obligations in the event that Parent and/or
Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Obligee Party to so file shall not affect the
Obligor’s obligations hereunder. In the event that any payment to the Obligee
Party in respect of any Obligations is rescinded or must otherwise be returned
for any reason whatsoever, the Obligor shall remain liable hereunder with
respect to such Obligations (subject to the Maximum Amount) as if such payment
had not been made. This is an unconditional obligation of payment and not of
collectability. The Obligor reserves the right to assert defenses which Parent
and/or Merger Sub may have to payment of any Obligations, other than defenses
arising from the bankruptcy or insolvency of Parent or Merger Sub and other
defenses expressly waived hereby. The Obligee Party shall not be required to
proceed against Parent, Merger Sub or any Other Obligor first before proceeding
against the Obligor.

 

2



--------------------------------------------------------------------------------

Section 1.03. Certain Waivers.

(a) The Obligor agrees that, subject to Section 1.03(d)(i), the Obligee Party
may at any time and from time to time, without notice to or further consent of
the Obligor, extend the time of payment of any of the Obligations, and may also
make any agreement with Parent, Merger Sub and/or any other Person interested in
the Transactions for the extension, renewal, payment, compromise, discharge or
release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Obligee Party, Parent, Merger Sub and/or
any other Person interested in the Transactions without in any way impairing or
affecting the Obligor’s obligations under this Payment Agreement. The Obligor
agrees that the obligations of the Obligor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (i) any failure or
delay of the Obligee Party to assert any claim or demand or to enforce any right
or remedy against Parent, Merger Sub and/or any other Person interested in the
Transactions; (ii) any change in the time, place or manner of payment of the
Obligations or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms of the Merger Agreement or any
other agreement evidencing, securing or otherwise executed by Parent, Merger Sub
and the Obligee Party in connection with the Obligations; (iii) any legal or
equitable discharge or release (other than as a result of payment in full of the
Percentage of the Obligations in accordance with their terms, a discharge or
release of Parent and/or Merger Sub with respect to the Obligations under the
Merger Agreement, or defenses to the payment of the Obligations that would be
available to Parent and/or Merger Sub under the Merger Agreement) of the Obligor
or any Person interested in the Transactions; (iv) any change in the corporate
existence, structure or ownership of Parent, Merger Sub and/or any other Person
interested in the Transactions; (v) any insolvency, bankruptcy, reorganization
or other similar proceeding affecting Parent, Merger Sub and/or any other Person
interested in the Transactions; (vi) any existence of any claim, set-off or
other right which the Obligor may have at any time against Parent, Merger Sub,
any other Person interested in the Transactions and/or the Obligee Party,
whether in connection with the Obligations or otherwise; or (vii) the adequacy
of any other means the Obligee Party may have of obtaining repayment of any of
the Obligations. To the fullest extent permitted by Law, the Obligor hereby
expressly waives any and all rights or defenses arising by reason of any Law
which would otherwise require any election of remedies by the Obligee Party. The
Obligor waives promptness, diligence, notice of the acceptance of this Payment
Agreement and of the Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of any
Obligations and all other notices of any kind (other than notices to Parent
and/or Merger Sub pursuant to the Merger Agreement or notices expressly required
to be provided pursuant to this Payment Agreement), all defenses which may be
available by virtue of any valuation, stay, moratorium Law or other similar Law
now or hereafter in effect, any right to require the marshaling of assets of any
other Person interested in the Transactions, and all suretyship defenses
generally, including, without limitation, any event, condition or circumstance
that might be construed to constitute, an equitable or legal discharge of the
Obligor’s obligations hereunder (other than defenses to the payment of the
Obligations that are available to Parent and/or Merger Sub under the Merger
Agreement or breach by the Obligee Party of this Payment Agreement). The Obligor
acknowledges that it will receive substantial direct and indirect benefits from
the Transactions and that the waivers set forth in this Payment Agreement are
knowingly made in contemplation of such benefits.

 

3



--------------------------------------------------------------------------------

(b) The Obligor hereby covenants and agrees that it shall not institute, and
shall cause its controlled Affiliates and use its reasonable best efforts to
cause its other Affiliates, not to institute, any proceeding asserting (i) the
Prohibited Defense or (ii) that this Payment Agreement is illegal, invalid or
unenforceable in accordance with its terms, subject to (A) the effects of
insolvency, bankruptcy, reorganization or other similar proceedings and
(B) general equitable principles (whether considered in a proceeding in equity
or at Law).

(c) The Obligee Party hereby covenants and agrees that it shall not institute,
directly or indirectly, and shall cause all of its Related Persons (as defined
below) not to institute, any proceeding or bring any other claim (whether in
tort, contract or otherwise) arising under, or in connection with, the Merger
Agreement, the Equity Commitment Letters or the transactions contemplated
thereby against the Obligor or any Non-Recourse Party (as defined below), except
for claims (i) against Parent and/or Merger Sub under the Merger Agreement
pursuant to the terms thereof (and subject to the limitations therein) and
(ii) against the Obligor and its permitted assignees under this Payment
Agreement pursuant to the terms hereof (and subject to the limitations herein).

(d) Notwithstanding anything to the contrary contained in this Payment
Agreement, the Obligee Party hereby agrees that: (i) to the extent Parent and/or
Merger Sub are relieved of any of the Obligations or any breach by Parent and/or
Merger Sub of the Merger Agreement, (other than by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratium or other similar Laws affecting
creditors’ rights generally, or general equity principles (whether considered in
a proceeding in equity or at Law)), the Obligor shall be similarly relieved of
its obligations under this Payment Agreement, and (ii) the Obligor shall have
all defenses to the payment of its obligations under this Payment Agreement
(which in any event shall be subject to the Maximum Amount) that would be
available to Parent and/or Merger Sub under the Merger Agreement with respect to
the Obligations, as well as any defenses in respect of any fraud of the Obligee
Party hereunder or any breach by the Obligee Party of any of the terms or
provisions of this Payment Agreement.

Section 1.04. No Waiver; Cumulative Rights. No failure on the part of the
Obligee Party to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Obligee Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power hereunder.
Each and every right, remedy and power hereby granted to the Obligee Party or
allowed it by Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Obligee Party at any time or from time to
time.

 

4



--------------------------------------------------------------------------------

Section 1.05. Representations and Warranties. The Obligor hereby represents and
warrants to the Obligee Party that:

(a) the Obligor is a legal entity duly organized and validly existing under the
Laws of its jurisdiction of organization;

(b) the execution, delivery and performance of this Payment Agreement have been
duly authorized by all necessary action and do not contravene (i) any provision
of the Obligor’s charter documents, partnership agreement, operating agreement
or similar organizational documents or (ii) except as would not reasonably be
expected to prevent or adversely affect in any material respect the ability of
the Obligor to perform its obligations hereunder, any Law, regulation, rule,
decree, order, judgment or contractual restriction binding on the Obligor or its
assets;

(c) except as would not reasonably be expected to prevent or adversely affect in
any material respect the ability of the Obligor to perform its obligations
hereunder, (i) all consents, approvals, authorizations and permits of, filings
with and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Payment Agreement by the Obligor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by and (ii) no notice to or filing with, any
governmental authority or regulatory body is required from the Obligor in
connection with the execution, delivery or performance of this Payment
Agreement;

(d) assuming due execution and delivery of this Payment Agreement by the Obligee
Party, this Payment Agreement constitutes a legal, valid and binding obligations
of the Obligor enforceable against the Obligor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at Law); and

(e) the Obligor has the financial capacity to pay and perform its obligations
under this Payment Agreement, and all funds necessary for the Obligor to fulfill
its obligations under this Payment Agreement shall be available to the Obligor
for so long as this Payment Agreement shall remain in effect in accordance with
Section 1.08 hereof.

Section 1.06 No Assignment. Neither the Obligor nor the Obligee Party may assign
its rights, interests or obligations hereunder to any other Person (including by
operation of Law) without the prior written consent of the other party hereto;
provided, however, that the Obligor may assign all or a portion of its
obligations hereunder, without the prior written consent of the Obligee Party,
to (i) to any Other Obligor, or (ii) any Affiliate of the Obligor or one or more
private equity funds sponsored, managed or advised by any such Affiliate,
provided that such assignment shall not relieve the Obligor of any liability or
obligations hereunder except to the extent actually performed or satisfied by
such assignee. Any attempted assignment in violation of this Section 1.06 shall
be null and void.

 

5



--------------------------------------------------------------------------------

Section 1.07. Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner specified in the Merger Agreement
(and shall be deemed given as specified therein) as follows:

If to Ellington Investments Pte. Ltd., to:

Ellington Investments Pte Ltd.

60b Orchard Road, #06-18, Tower 2, The Atrium@Orchard

Singapore 238891

Attention: Mukul Chawla; Yiran Liu

Fax: +65-6828-8961; +86-10-6655-3597

Email: mukul@temasek.com.sg; yiran@temasek.com.sg

with a copy to:

Simpson Thacher & Bartlett

ICBC Tower, 35/F

3 Garden Road

Hong Kong

Attention: Kathryn King Sudol

Facsimile: +1-212-455-2502

or to such other address or facsimile number as the Obligor shall have notified
the Obligee Party in a written notice delivered to the Obligee Party in
accordance with the Merger Agreement. All notices to the Obligee Party hereunder
shall be given as set forth in the Merger Agreement.

Section 1.08. Continuing Obligation. This Payment Agreement shall remain in full
force and effect and shall be binding on the Obligor, its successors and assigns
until the Obligations have been satisfied in full. Notwithstanding the
foregoing, this Payment Agreement will terminate, and be of no further force or
effect, immediately following the earliest of (i) the Closing, (ii) the
termination of the Merger Agreement in accordance with its terms by mutual
consent of the parties thereto or under circumstances in which Parent and Merger
Sub do not have any unpaid Obligations, (iii) 30 days following the termination
of the Merger Agreement in accordance with its terms under circumstances in
which Parent or Merger Sub have any unpaid Obligations unless a claim for such a
payment has been made in writing prior thereto and (iv) the date that is twelve
(12) months after the date hereof. Notwithstanding the foregoing, (1) the
parties hereto acknowledge and agree that this Payment Agreement shall not
terminate for so long as a claim made in accordance with clause (iii) above
remains unresolved, and (2) in the event that the Obligee Party or any of
its controlled Affiliates asserts in any litigation or other proceeding that the
provisions of this Payment Agreement limiting the Obligor’s liability to the
Maximum Amount are illegal, invalid or unenforceable in whole or in part, or
asserts any theory of liability against any Non-Recourse Party or, other than
its rights to recover from the Obligor with respect to the Obligations, any
Obligor, Parent and/or Merger Sub with respect to the transactions contemplated
by the Merger Agreement, then (x) the obligations of the Obligor under this
Payment Agreement shall terminate ab initio and be null and void, (y) if the
Obligor has previously made any payments under this Payment Agreement, the
Obligor shall be entitled to recover such payment(s) and (z) neither Obligor nor
any Non-Recourse Party shall have any liability to the Obligee Party with
respect to the Merger Agreement and the transactions contemplated thereby, the
Financing or under this Payment Agreement.

 

6



--------------------------------------------------------------------------------

Section 1.09. No Recourse.

(a) The Obligee Party acknowledges that the sole assets of Parent and Merger Sub
are its rights under the Merger Agreement, the Financing Documents and the
Facility Agreement, and that no funds are expected to be contributed to either
Parent or Merger Sub unless and until the Closing occurs. Notwithstanding
anything that may be expressed or implied in this Payment Agreement or any
document or instrument delivered in connection herewith, by its acceptance of
the benefits of this Payment Agreement, the Obligee Party covenants, agrees and
acknowledges that no Person (other than the Obligor and any permitted assignees
thereof) have any obligations under this Payment Agreement and that,
notwithstanding that the Obligor may be a partnership or limited liability
company, the Obligee Party has no right of recovery under this Payment
Agreement, or any claim based on such obligations against, and no personal
liability shall attach under this Payment Agreement to, the former, current or
future equity holders, controlling Persons, directors, officers, employees,
agents, general or limited partners, managers, members, or Affiliates of the
Obligor, any Other Obligor, Parent or Merger Sub, or any former, current or
future equity holders, controlling Persons, directors, officers, employees,
agents, general or limited partners, managers, members, or Affiliates of any of
the foregoing, excluding however the Obligor itself or any permitted assignee
thereof under and to the extent provided in this Payment Agreement and subject
to the limitations set forth herein (collectively, each of the non-excluded
parties, a “Non-Recourse Party”), through Parent and/or Merger Sub or otherwise,
whether by or through attempted piercing of the corporate (or limited
partnership or limited liability company) veil, by or through a claim by or on
behalf of Parent and/or Merger Sub against any Non-Recourse Party, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any applicable Law, or otherwise, except in each case for its right to
recover from the Obligor and any permitted assignees under and to the extent
provided in this Payment Agreement and subject to the limitations set forth
herein. The Obligee Party acknowledges and agrees that Parent and Merger Sub
have no assets other than certain contract rights and cash in a de minimis
amount and that no additional funds are expected to be contributed to Parent or
Merger Sub unless and until the Closing occurs.

(b) Recourse against the Obligor and its permitted assignees under and pursuant
to the terms of this Payment Agreement shall be the sole and exclusive remedy of
the Obligee Party and all of its Related Persons against the Obligor and the
Non-Recourse Parties in respect of any liabilities or obligations arising under,
or in connection with, the Merger Agreement, the Financing Documents, the
Facility Agreement or the transactions contemplated thereby. Nothing set forth
in this Payment Agreement shall affect or be construed to affect any liability
of Parent and/or Merger Sub to the Obligee Party under the Merger Agreement or
otherwise or give or shall be construed to confer or give to any Person other
than the Obligee Party any rights or remedies against any Person, except as
expressly set forth in this Payment Agreement.

(c) For the purposes of this Payment Agreement, pursuit of a claim against a
Person by the Obligee Party or any Related Person of the Obligee Party shall be
deemed to be pursuit of a claim by the Obligee Party. A Person shall be deemed
to have pursued a claim against another Person if such first Person brings a
legal action against such second Person, adds such second Person to an existing
legal proceeding or otherwise asserts a legal claim of any nature against such
second Person.

 

7



--------------------------------------------------------------------------------

(d) For the purposes of this Payment Agreement, the term “Related Person” shall
mean, with respect to any Person, any controlled Affiliate of such Person, but
shall not include Parent, Merger Sub or any of their controlled Affiliates.

Section 1.10. Release. By its execution of this Payment Agreement, the Obligee
Party hereby covenants and agrees that (a) neither the Obligee Party nor any of
its Related Persons, and the Obligee Party agrees to the maximum extent
permitted by Law, none of its officers, directors, security holders or
representatives, has or shall have any right of recovery against the Obligor or
any Non-Recourse Party under the Merger Agreement, or the transactions
contemplated thereby or otherwise relating thereto, and to the extent that it
has or obtains any such right it, to the maximum extent permitted by law, hereby
waives (on its own behalf and on behalf of each of the aforementioned Persons)
each and every such right against, and hereby releases, the Obligor and each
Non-Recourse Party from and with respect to any claim, known or unknown, now
existing or hereafter arising, in connection with any transaction contemplated
by or otherwise relating to the Merger Agreement, this Payment Agreement or the
transactions contemplated thereby or hereby, whether by or through attempted
piercing of the corporate (limited partnership or limited liability company)
veil, by or through a claim by or on behalf of Parent, Merger Sub or any other
Person against any Non-Recourse Party, or otherwise under any theory of law or
equity (the “Released Claims”), other than (i) claims against Parent and/or
Merger Sub and (ii) claims against the Obligor and its permitted assignees
pursuant to this Payment Agreement (subject to the limitations set forth herein)
and (b) recourse against the Obligor and its permitted assignees under this
Payment Agreement (subject to the limitations set forth herein) shall be the
sole and exclusive remedy of the Obligee Party against the Obligor or any
Non-Recourse Party (other than Parent and/or Merger Sub) with respect to the
Released Claims.

Section 1.11. Amendments and Waivers. No amendment or waiver of any provision of
this Payment Agreement will be valid and binding unless it is in writing and
signed, in the case of an amendment, by the Obligor and the Obligee Party, or in
the case of waiver, by the party against whom the waiver is to be effective. No
waiver by any party of any breach or violation of, or default under, this
Payment Agreement, whether intentional or not, will be deemed to extend to any
prior or subsequent breach, violation or default hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence.

Section 1.12. Entire Agreement. This Payment Agreement constitutes the entire
agreement with respect to the subject matter hereof and supersedes any and all
prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among Parent, Merger Sub and the Obligor or
any of their respective Affiliates on the one hand, and the Obligee Party or any
of its Affiliates on the other hand.

 

8



--------------------------------------------------------------------------------

Section 1.13. Governing Law; Submission to Jurisdiction. This Payment Agreement
shall be governed by and construed in accordance with the Laws of the State of
New York, excluding (to the greatest extent a New York court would permit) any
rule of Law that would cause the application of the Laws of any jurisdiction
other than the State of New York. All Actions arising out of or relating to this
Payment Agreement shall be heard and determined exclusively in any New York
state or federal court sitting in the Borough of Manhattan of the City of New
York. The parties hereto hereby (i) submit to the exclusive jurisdiction of any
state or federal court sitting in the Borough of Manhattan of the City of New
York for the purpose of any Action arising out of or relating to this Payment
Agreement brought by any party hereto, and (ii) irrevocably waive, and agree not
to assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Payment Agreement may not be enforced in or by any of the
above-named courts.

Section 1.14. Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives to the fullest extent permitted by applicable Law any right
it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Payment Agreement.
Each of the parties hereto (i) certifies that no Representative of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other parties hereto have been induced to
enter into this Payment Agreement, as applicable, by, among other things, the
mutual waivers and certifications in this Section 1.14.

Section 1.15. No Third Party Beneficiaries. Except for the rights of
Non-Recourse Parties provided hereunder, the parties hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other parties hereto, in accordance with and subject to
the terms of this Payment Agreement and the Merger Agreement, and this Payment
Agreement is not intended to, and does not, confer upon any Person other than
the parties hereto any rights or remedies hereunder, including the right to rely
upon the representations and warranties set forth herein.

Section 1.16. Counterparts. This Payment Agreement may be signed in any number
of counterparts and may be executed and delivered by facsimile, email or
electronic transmission in PDF format, and each counterpart shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Payment Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Payment Agreement shall have no effect
and no party shall have any right or obligations hereunder (whether by virtue of
any other oral or written agreement or other communication).

 

9



--------------------------------------------------------------------------------

Section 1.17. Severability. If any term or other provision of this Payment
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Payment Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party; provided, however, that this Payment
Agreement may not be enforced against any Obligor without giving effect to the
Maximum Amount or the provisions set forth in Section 1.03, Section 1.09 and
Section 1.10. No party hereto shall assert, and each party shall cause its
respective Related Persons not to assert, that this Payment Agreement or any
part hereof is invalid, illegal or unenforceable. Upon a determination that any
term or provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Payment Agreement so
as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 1.18. Headings. Headings are used for reference purposes only and do not
affect the meaning or interpretation of this Payment Agreement.

[The remainder of this page has been intentionally left blank;

the next page is the signature page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligor has caused this Payment Agreement to be executed
and delivered as of the date first written above by its officer thereunto duly
authorized.

 

ELLINGTON INVESTMENTS PTE. LTD. By:  

/s/ Ravi Lambah

Name:   Ravi Lambah Title:   Authorised Signatory

Acknowledged and agreed as of the date first above written:

 

ASIAINFO-LINKAGE, INC. By:  

/s/ Davin Mackenzie

Name:   Davin Mackenzie Title:   Director

[Signature Page to Payment Agreement]



--------------------------------------------------------------------------------

Annex A

Other Obligors

Power Joy (Cayman) Limited

CPEChina Fund, L.P.

CITIC Capital MB Investment Limited

CBC TMT III Limited

InnoValue Capital Ltd.